Citation Nr: 1008452	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction in rating for major depression with 
psychotic symptoms, also classified as an adjustment disorder 
with depression, from 100 to 10 percent, effective November 
1, 2006, was proper.

2.  Entitlement to an effective date earlier than November 1, 
2006, for the adding of the appellant's spouse for purposes 
of receiving additional VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Marine 
Corps from October 1999 to November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2006 and a 
letter decision of May 2008 of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) located in Muskogee, 
Oklahoma.  The appellant presented testimony before the Board 
in May 2009 via a videoconference hearing; a transcript of 
that hearing was produced and has been included in the claims 
folder for review.


FINDINGS OF FACT

1.  The appellant was granted a 100 percent disability rating 
for major depression with psychotic symptoms, effective 
November 21, 2001.  

2.  The RO reduced the appellant's ratings to a 10 percent 
rating, effective November 1, 2006, based on a single medical 
evaluation, that, when considered with other medical evidence 
of record, did not clearly show sustained improvement.

3.  The appellant was married on September 25, 1999, prior to 
his release from active duty.  

4.  In September 2004, the appellant was granted a 100 
percent disability evaluation for major depression with 
psychotic symptoms, effective November 21, 2001.  The 
appellant was notified in October 2004 that he might have 
been entitled to additional benefits for dependents and he 
was provided a VA Form 21-686c, Declaration of the Status of 
Dependents.

5.  A completed VA Form 21-686c was not accomplished until 
May 2008.  


CONCLUSIONS OF LAW

1.  The reduction of the appellant's disability rating for 
major depression with psychotic symptoms from 100 to 10 
percent was not warranted by a preponderance of the evidence, 
and the requirements for restoration have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.344, 
4.104, Diagnostic Code 9434 (2009).

2.  The criteria for entitlement to an earlier effective date 
for payment of additional benefits for dependent spouse prior 
to November 1, 2006, have not been met.  38 U.S.C.A. § 501, 
5110, 5112 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400, 
3.401, 3.114 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, any possible deficiencies have not 
prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

The appellant contends that the 100 percent disability rating 
that had been assigned for his psychiatric disorder (major 
depression with psychotic symptoms) should not have been 
reduced to a 10 percent evaluation.  Because this case 
involves the reduction of a rating, the question is not 
whether the appellant meets the criteria for a 100 percent 
rating, but, rather, whether the reduction in his rating was 
proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  Therefore, it is necessary to consider the complete 
medical history of the appellant's condition.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The record reflects that service connection was granted for 
major depression with psychotic symptoms via a rating 
decision of September 9, 2004.  A 100 percent rating was 
assigned and the effective date was determined to be November 
21, 2001.  In assigning the 100 percent disability 
evaluation, the RO anchored the appellant's rating via a 
Social Security Administration (SSA) determination that had 
found that not only was the appellant unable to work but he 
was also incompetent as a result of his psychiatric disorder.  
The rating was also based upon the appellant's SSA medical 
records and his service medical treatment records.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1 and 4.2 (2009); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

The rating criteria in effect at the time of the assignment 
of the 100 percent rating may be found at 38 C.F.R. Part 4, 
Diagnostic Code 9434 (2001) [and now (2009)].  Under this 
code, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  The highest rating of 100 percent evaluation is not 
warranted unless there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each service 
member and the disorder, and the effect of those symptoms on 
the service member's social and work situation.  See Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the service member's 
capacity for adjustment during periods of remission.  The 
rating will be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
an examiner's assessment of the level of disability at the 
moment of examination.  It is the responsibility of the 
rating specialist to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2009).

Global Assessment of Functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95 
(Mar. 31, 1995).  The DSM-IV describes a GAF score of 21 to 
30 as "[b]ehavior is considerably influenced by delusions or 
hallucinations OR serious impairment in communication of 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends)."  A GAF score of 31-40 indicates 
some impairment in reality testing or communications or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A 41 to 50 rating 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
difficulty in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A 51 to 60 rating 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score of 61 to 70 is reflective of some mild (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupation, or school functioning, (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

In January 2006, the appellant underwent a VA Field 
Examination.  Following that examination, the appellant was 
scheduled for a VA competency examination.  Said examination 
occurred in March 2006.  Prior to the exam, the examiner 
noted that he had reviewed a May 2001 service outpatient 
treatment report and a March 2002 outpatient treatment 
record.  The examiner did not see nor did he review the 
records used by SSA or any other records that may have been 
of record.  Upon completion of the examination, the examiner 
assigned a GAF score of 75 and modified the diagnosis to that 
of an adjustment disorder with a depressed mood.  

The results were forwarded to the RO for review.  The RO then 
considered this report, along with the Field Examination, and 
concluded that the appellant's psychiatric disorder was not 
properly rated.  Again, it is noted that the doctor who 
provided the single diagnosis did not review the appellant's 
complete medical record, nor did he contact the appellant's 
doctor who was treating the appellant's psychiatric disorder.  
Moreover, the RO did not contact the SSA and request any new 
or additional documents concerning the appellant.  The RO 
then proceeded to reduce to the disability ratings via a 
rating decision issued in August 2006.  It is noted by the 
Board that the 100 percent disability rating had been in 
effect from November 21, 2001, to November 1, 2006 - a period 
of four years, eleven months, and twelve days.  

After the appellant's rating was reduced, the RO obtained the 
appellant's VA outpatient treatment records and his private 
psychiatric treatment records.  He also underwent a VA 
psychiatric examination in September 2007.  The examiner 
noted that it was not possible to give the appellant a 
definitive diagnosis because of inconsistent or contradictory 
information obtained during the examination.  Nevertheless, 
in October 2007, the RO then adjusted the appellant's rating 
decision and assigned a 30 percent disability rating 
effective November 1, 2006.  

Concerning the appellant's claim for restoration of a 100 
percent rating for his major depression with psychotic 
symptoms, the issue is whether the RO was justified, by a 
preponderance of the evidence, in reducing the appellant's 
rating.  If not, the appellant's rating must be restored.  
See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The appellant's 100 percent rating was not in effect for more 
than five years, and the provisions of 38 C.F.R. § 3.344, 
referring to stabilization of disability ratings, need not be 
applied.  See 38 C.F.R. § 3.344(c).  Yet, the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
has also stated, in Lehman v. Derwinski, 1 Vet. App. 339 
(1991), that the five-year period is merely a guideline, and 
that the entire clinical record must be reviewed in order to 
determine whether, in fact, the disorder in issue has 
actually "stabilized".  The Court has identified "at least 
four specific requirements" applicable to rating reductions 
in that regulation:

(1)  the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full 
and complete";

(2)  "[e]xaminations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction";

(3)  "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and

(4)  "[al]though material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).

Turning to the first of these, the regulation provides:  "It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history."  38 C.F.R. § 
3.344(a) (2009).  There is no indication in the record that 
the private examiner in March 2006 who provided a single 
opinion and on which the reduction was initially based 
reviewed the appellant's complete claims folder.  As such, 
the Board questions whether the examination as a whole was 
"full and complete" as is required by Green v. Derwinski, 1 
Vet. App. 121 (1991).

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," because 
the appellant did not undergo per se a VA examination prior 
to the awarding of benefits, the March 2006 is considered to 
be adequate in its amount of detail.

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
In this instance, the examiner in March 2006 did not provide 
an opinion as to whether the appellant's psychiatric 
disability was less episodic than previously noted in the 
claims folder.  More importantly, the VA examination that was 
accomplished in September 2007 strongly suggested that the 
appellant had decompensated and that his manifestations were 
more disabling than previously realized.  It is further noted 
that without obtaining the appellant's more recent SSA 
records, records on which the appellant's original disability 
rating were based, any analysis of the appellant's disorder 
could be faulty and without merit.  Moreover, without 
additional examination findings that would clear up any 
ambiguity, the Board is not persuaded that either the 
March 2006 or even the September 2007 examination clearly 
showed sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the appellant's ratings on the basis 
of incomplete medical information that did not show sustained 
improvement.  Moreover, the examiner in March 2006 did not 
review the appellant's complete medical record prior to 
examining the appellant.  Since the burden is on the VA to 
show that the rating reduction was warranted, and, for the 
reasons discussed above, VA failed to meet this burden, the 
100 percent rating for the appellant's psychiatric disorder 
(major depression with psychotic symptoms) must be restored.

II.  Earlier Effective Date

The other issue on appeal involves the inclusion of the 
appellant's spouse as a dependent for VA compensation 
purposes.  The record reflects that in September 2004, the 
appellant was notified that he would be paying him VA 
compensation benefits as a "single veteran with no 
dependents".  One month later, in October 2004, another 
letter was sent to the appellant.  In that letter, the RO 
informed the appellant that he needed to complete a VA Form 
21-686c, Declaration of the Status of Dependents, along with 
additional information concerning his spouse's former 
marriage and divorce.  The RO noted that it needed this 
information in order to establish his wife as a dependent for 
VA purposes.  Unfortunately, the appellant did not respond to 
that request.  A letter to the appellant informing him of the 
VA payments he would receive was sent to him in January 2005.  
It is noted in that letter that the appellant was told that 
he would be paid as a "single veteran with no dependents".  

In November 2007, the appellant's accredited representative 
asked that entitlement to a dependency allowance be granted.  
A VA Form 21-686c, Declaration of Status of Dependents, was 
submitted with the representative's request.  Upon reviewing 
the request, the RO then sent a letter to the appellant 
asking for additional information.  That letter was sent in 
December 2007 and the appellant subsequently proffered 
another VA Form 21-686c.  Because there was a lack of 
information on the form, VA personnel contacted the appellant 
in May 2008 and obtained the additional information that the 
VA needed.  Subsequently, on May 20, 2008, the RO informed 
the appellant that he would be paid VA compensation benefits 
at the "veteran with one dependent" level.  The effective 
date of the change was determined to initially be November 1, 
2006.  

The appellant was then notified of the action and he 
submitted a notice of disagreement claiming that the 
effective date of the award should have been December 1, 
2001, and not November 1, 2006.  He stated that since he had 
been married since September 25, 1999, which was during his 
military service, and because VA compensation benefits had 
been granted after he had been discharged from the Marine 
Corps, he should have been paid at the higher rate.  

The RO responded, in the Statement of the Case, by telling 
him that the claim was originally received on November 29, 
2007, and that the effective date could only be one year 
earlier - that of November 1, 2006, pursuant to 38 C.F.R. 
§§ 3.213(a), 3.204(a)(1), and 3.401(b)(1)(ii).  As such, the 
appellant's claim for an earlier effective date was denied.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This 
case, however, is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the appellant in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

However, in an October 2008 statement of the case, the RO 
informed the appellant of the provisions of 38 C.F.R. §§ 
3.401, 3.204 and 3.213 all of which relate to the matter of 
receiving an additional allowance for dependents.  The 
appellant has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  The Board finds that there is sufficient 
evidence to make a determination in this case, and the 
appellant is not prejudiced by a decision at this time.

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n) (West 2002).  Regarding additional 
compensation for dependents, the effective date will be the 
latest of the following dates:  (1) date of claim; (2) date 
the dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the service member's award.  38 
C.F.R. § 3.401(b) (2009).  The "date of claim" for 
additional compensation for dependents is the date of the 
appellant's marriage or birth/adoption of a child, if 
evidence of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 U.S.C.A. § 5110 (f), 
(n) (West 2002 & Supp. 2009); 38 C.F.R. § 3.401(b)(1) (2009).  

The Board has reviewed all the evidence of record.  As noted, 
when the appellant was initially informed that he needed to 
submit additional information concerning his marriage, he 
failed to return the necessary form and needed information to 
the RO.  It was not until November 2007 that the appellant 
provided an incomplete VA Form 21-686c regarding his wife.  
Moreover, it was also not until after the RO telephoned the 
appellant and obtained additional information concerning his 
spouse that the dependent's information was considered 
complete.  It was after all of the information was obtained 
that the appellant began receiving payments at the dependent 
rate.  

The Board notes that the appellant was married to his spouse 
in 1999.  Nevertheless, he did not provide the proper 
documentation and information regarding his marriage, and 
that of his wife, until more than one year after the date of 
marriage.  The date of the appellant's claim for addition of 
his wife as a dependent is the date that he notified VA of 
his marriage because he did not notify VA within one year of 
the October 2007 rating decision.  Yet, the date of the 
dependency arose is one year prior of the notification and is 
not the date of the marriage.  As such, the effective date 
for the addition of his wife as a dependent is November 1, 
2006, the first day of the month following submission of the 
needed marriage information to the RO.  

The appellant may argue that the VA had already been informed 
that he was married and that, by implication, further 
verification was, or should have been superfluous.  The short 
answer to this contention is that the law in fact requires 
further verification for the increased award to become 
effective.  38 U.S.C.A. § 5110(f) (West 2002 & Supp. 2009).  
Dependency status changes over time and it is not 
unreasonable to ask for updated information under these 
circumstances.  Granted, it was not likely that there would 
have been a change in the wife's status.  Nevertheless, the 
RO's inquiry was certainly appropriate.  It is also 
noteworthy that the appellant was put on notice of what was 
expected from him yet he failed to clarify the status of his 
spouse until many years later.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).


ORDER

1.  Restoration of a 100 percent rating for major depression 
with psychotic symptoms is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

2.  Entitlement to an effective date for payment of 
additional benefits for dependent spouse, prior to November 
1, 2006, is denied.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


